 



EXHIBIT 10.7
BOB EVANS FARMS, INC.
2006 EQUITY AND CASH INCENTIVE PLAN
ANNUAL BONUS AWARD AGREEMENT
(For Employees)
     Bob Evans Farms, Inc. (“we” or “us”) has granted to you a Cash-Based Award
(the “Award”), subject to the terms and conditions described in the Bob Evans
Farms, Inc. 2006 Equity and Cash Incentive Plan (the “Plan”) and this Annual
Bonus Award Agreement (this “Award Agreement”). This Award is a
Performance-Based Award under Section 14.00 of the Plan and is intended to
qualify as performance-based compensation under Code §162(m).
     To ensure you fully understand the terms and conditions of your Award, you
should read the Plan and this Award Agreement carefully. Capitalized terms that
are not defined in this Award Agreement have the same meanings as in the Plan.
     You should return a signed copy of this Award Agreement to:
[Insert title]
Bob Evans Farms, Inc.
3776 S. High St.
Columbus, Ohio 43207

1.   Performance Period, Performance Objectives and Bonus

     (a) Performance Period: The Performance Period is our [___] fiscal year
which began on [___] and ends on [___].
     (b) Performance Objectives: Your Performance Objectives for the Performance
Period are listed on the attached Exhibit A.
     (c) Bonus:
     (i) Your “Target Bonus” is [insert Target Bonus — e.g., specified
percentage of employee’s base salary]. The amount you actually earn pursuant to
this Award Agreement is referred to as the “Bonus” and will depend on the extent
to which the Performance Objectives described in Section 1(b) are met.
     (ii) If the Performance Objectives described in Section 1(b) are met, you
will be entitled to receive the Target Bonus. However, if the Performance
Objectives are exceeded or partially met, the amount of your Bonus will be
affected. Your Bonus may be equal to [___] based on the level of attainment of
the Performance Objectives, as described on Exhibit A.

 



--------------------------------------------------------------------------------



 



2. Distribution of Bonus
     (a) In General: Subject to Section 2(b) of this Award Agreement, any Bonus
you earn during the Performance Period (less any applicable taxes) will be paid
to you in a single lump sum cash payment as soon as administratively feasible,
but no later than 60 days, after the end of the Performance Period.
     (b) Deferral of Bonus: You previously elected whether to have all or any
portion of your Bonus deferred under the Bob Evans Farms, Inc. and Affiliates
Executive Deferral Program in accordance with the terms and conditions thereof.
You made this election by completing a [insert title of bonus deferral form].
3. Effect of Termination on Your Award
     (a) Definition of Good Reason: Unless otherwise specified in an employment
agreement or change in control agreement between you and us or any Related
Entity, “Good Reason” means, without your written consent, (i) our or a Related
Entity’s failure to pay or cause to be paid your base salary or bonus (to the
extent earned in accordance with the terms of any applicable arrangement), if
any, when due, (ii) any substantial and sustained diminution in your authority
or responsibilities with us or any Related Entity or (iii) we or a Related
Entity require you to relocate more than 50 miles from your principal place of
employment on the first day of our 2008 fiscal year; provided that the events
described in clauses (i), (ii) and (iii) will constitute Good Reason only if we
fail to cure such event within 30 days after we receive from you written notice
of the event which constitutes Good Reason. “Good Reason” will cease to exist
for an event on the 60th day following the later of its occurrence or your
knowledge thereof, unless you have given us written notice thereof prior to such
date.
     (b) Termination for Good Reason or Without Cause or Due to Death,
Disability or Retirement: Unless otherwise specified in a separate change in
control agreement (or written agreement of similar import) between you and us or
any Related Entity, if, before the end of the Performance Period, your
employment (i) is Terminated by us and the Related Entities without Cause or by
you for Good Reason or (ii) Terminates due to your death, Disability or
Retirement, you will receive a prorated Bonus, calculated as follows:
     (A) At the end of the Performance Period, the Committee will determine the
extent to which the Performance Objectives were achieved and the Bonus that
would have been paid to you if you had remained actively employed through the
end of the Performance Period; and
     (B) Such Bonus will be multiplied by a fraction, the numerator of which is
the number of whole calendar months during which you were actively employed
during the Performance Period and the denominator of which is the number of
whole calendar months in the Performance Period.
The prorated Bonus, if any, will be distributed as described in Section 2 of
this Award Agreement.

2



--------------------------------------------------------------------------------



 



     (c) Termination for Any Other Reason: Unless otherwise specified in a
separate change in control agreement (or written agreement of similar import)
between you and us or any Related Entity, if your employment Terminates for any
reason not described in Section 3(b) before the end of the Performance Period,
you will forfeit all rights to receive any Bonus under this Award Agreement.
4. Effect of Business Combination or Change in Control
     (a) Notwithstanding anything to the contrary in this Award Agreement and
unless otherwise specified in a separate change in control agreement (or written
agreement of similar import) between you and us or any Related Entity, if a
Business Combination or Change in Control occurs and:
     (i) we are not the surviving corporation following such Business
Combination or Change in Control; or
     (ii) within 24 months following such Business Combination or Change in
Control, the Plan is terminated and not replaced simultaneously with a similar
program providing comparable benefits; or
     (iii) within 24 months following such Business Combination or Change in
Control, your employment is Terminated by us and the Related Entities without
Cause or by you for Good Reason;
then within 30 days the occurrence of an event described in subparagraphs (i),
(ii) or (iii), your Target Bonus (less any applicable taxes) will be paid to you
in a single lump sum cash payment. This payment will be made whether or not the
Performance Objectives for the Performance Period have been met and whether or
not the Performance Period has been completed.
     (b) Unless otherwise specified in a separate change in control agreement
(or written agreement of similar import) between you and us or any Related
Entity, if the sum of the payments described in this Section 4 and those
provided under all other plans, programs or agreements between you and us or any
Related Entity constitute an “excess parachute payment” as defined in Code
§280G, we will either:
     (i) Reimburse you for the amount of any excise tax due under Code §4999
(but not for any income taxes or additional excise taxes associated with this
initial payment), if such reimbursement provides you with an after-tax amount
that is greater than the after-tax amount produced under Section 4(b)(ii); or
     (ii) Reduce the amounts paid to you under this Award Agreement so that your
total “parachute payment” as defined in Code §280G under this and all other
plans, programs or agreements between you and us or any Related Entity will be
$1.00 less than the amount that would be an excess parachute payment, if this
reduction provides you with an after-tax amount that is greater than the
after-tax amount produced under Section 4(b)(i).

3



--------------------------------------------------------------------------------



 



5. Restrictive Covenants
Unless we or a Related Entity otherwise agree in writing, any outstanding
portion of your Award will be forfeited if you:

  •   Serve (or agree to serve) as an officer, director, manager, consultant or
employee of any proprietorship, partnership, corporation or limited liability
company or become the owner of a business or a member of a partnership or
limited liability company that competes with any portion of our or a Related
Entity’s business or renders any service to entities that compete with any
portion of our or a Related Entity’s business;     •   Refuse or fail to consult
with, supply information to, or otherwise cooperate with, us or any Related
Entity after having been requested to do so; or     •   Deliberately engage in
any action that the Committee concludes could harm us or any Related Entity.

6. Other Rules Affecting Your Award
     (a) Beneficiary Designation: You may name a beneficiary or beneficiaries to
receive any portion of your Award that has not been distributed at the time of
your death by completing a Beneficiary Designation Form. If you have not
completed a Beneficiary Designation Form or if you wish to change your
beneficiary, you may complete the Beneficiary Designation Form attached to this
Award Agreement as Exhibit B. The Beneficiary Designation Form does not need to
be completed now and is not required to be completed as a condition of receiving
your Award. However, if you die without completing a Beneficiary Designation
Form or if you do not complete the form correctly, your beneficiary will be your
surviving spouse or, if you do not have a surviving spouse, your estate.
     (b) Tax Withholding: You may be required to pay to us or a Related Entity
and, subject to Code §409A, we or any Related Entity will have the right and are
hereby authorized to withhold from any amount payable under this Award Agreement
or under the Plan or from any compensation or other amount owing to you,
applicable withholding taxes with respect to your Award and to take such action
as may be necessary in our opinion to satisfy all obligations for the payment of
such taxes.
     (c) Transferring Your Award: In general, your Award may not be sold,
transferred, pledged, assigned or otherwise alienated or hypothecated, except by
will or the laws of descent and distribution. However, as described in
Section 6(a), you may complete a Beneficiary Designation Form to name the person
who may receive any portion of your Award that is distributed after you die.
Also, with the Committee’s consent, you may be allowed to transfer your Award to
certain Permissible Transferees (as defined in the Plan). Contact us at the
address given on the first page of this Award Agreement if you are interested in
transferring your Award to a Permissible Transferee.

4



--------------------------------------------------------------------------------



 



     (d) Governing Law: This Award Agreement will be construed in accordance
with and governed by the laws (other than laws governing conflicts of laws) of
the State of Ohio except to the extent that the Delaware General Corporation Law
is mandatorily applicable.
     (e) Other Agreements: Your Award will be subject to the terms of any other
written agreements between you and us to the extent that those other agreements
do not directly conflict with the terms of the Plan or this Award Agreement.
     (f) Other Terms and Conditions: Your Award is subject to the terms and
conditions described in this Award Agreement and the Plan, which is incorporated
by reference into and made a part of this Award Agreement. You should read the
Plan carefully to ensure you fully understand all the terms and conditions of
your Award. In the event of a conflict between the terms of the Plan and the
terms of this Award Agreement, the terms of the Plan will govern. The Committee
has the sole responsibility of interpreting the Plan and this Award Agreement,
and its determination of the meaning of any provision in the Plan or this Award
Agreement shall be binding on you.
     (g) Signature in Counterparts: This Award Agreement may be signed in
counterparts, each of which will be deemed an original, but all of which will
constitute one and the same instrument.
*       *       *       *       *
Your Acknowledgment
By signing below as the “Participant,” you acknowledge and agree that:

  •   A copy of the Plan has been made available to you; and     •   You
understand and accept the terms and conditions placed on your Award.

                      PARTICIPANT                
 
                   
 
          Date:                           Signature                
 
                                      Print Name                
 
                    BOB EVANS FARMS, INC.                
 
                   
By:
          Date:        
 
                   
 
  [Insert name and title]                

5



--------------------------------------------------------------------------------



 



EXHIBIT A
BOB EVANS FARMS, INC.
2006 EQUITY AND CASH INCENTIVE PLAN
PERFORMANCE OBJECTIVES

 



--------------------------------------------------------------------------------



 



EXHIBIT B
BOB EVANS FARMS, INC.
2006 EQUITY AND CASH INCENTIVE PLAN
BENEFICIARY DESIGNATION FORM
Primary Beneficiary Designation. I designate the following person(s) as my
primary beneficiary or beneficiaries, in the proportion specified, to receive or
to exercise any vested Awards under the Bob Evans Farms, Inc. 2006 Equity and
Cash Incentive Plan (the “Plan”) that are unpaid or unexercised at my death:

                 
 
      % to        
 
               
 
          (Name)   (Relationship)
 
  Address:                      
 
               
 
      % to        
 
               
 
          (Name)   (Relationship)
 
  Address:                      
 
               
 
      % to        
 
               
 
          (Name)   (Relationship)
 
  Address:                      
 
               
 
      % to        
 
               
 
          (Name)   (Relationship)
 
  Address:                      

Note: You are not required to name more than one primary beneficiary but, if you
do, the sum of these percentages may not be greater than 100 percent.
Contingent Beneficiary Designation. If one or more of my primary beneficiaries
dies before I die, I direct that any vested Awards under the Plan that are
unpaid or unexercised at my death and that might otherwise have been paid to
that beneficiary be:
___Allocated to my other named primary beneficiaries in proportion to the
allocation given above (ignoring the interest allocated to the deceased primary
beneficiary); or
___Allocated, in the proportion specified, among the following contingent
beneficiaries:

                 
 
      % to        
 
               
 
          (Name)   (Relationship)
 
  Address:                      
 
               
 
      % to        
 
               
 
          (Name)   (Relationship)
 
  Address:                      
 
               
 
      % to        
 
               
 
          (Name)   (Relationship)
 
  Address:                      
 
               
 
      % to        
 
               
 
          (Name)   (Relationship)
 
  Address:                      

Note: You are not required to name more than one contingent beneficiary but, if
you do, the sum of these percentages may not be greater than 100 percent.

         
 
       
(Signature)
  (Date)    
 
       
 
 (Print Name)
       

Please return an executed copy of this form to us at the following address:
[Insert Title], Bob Evans Farms, Inc., 3776 S. High St., Columbus, Ohio 43207.

 